  8:19-cv-00548-RGK-PRSE Doc # 11 Filed: 08/31/20 Page 1 of 2 - Page ID # 73




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DEVIN EUGENE ANDERSON,

                  Petitioner,                            8:19CV548

      vs.
                                              MEMORANDUM AND ORDER
STATE OF NEBRASKA,

                  Respondent.


       This matter is before the court on what the court construes as
correspondence filed on behalf of Petitioner. (Filing 10.) The documents received
by the court consist of copies of Respondent’s Motion for Summary Judgment
(filing 5), Designation of State Court Records in Support of Motion for Summary
Judgment (filing 6), and Respondent’s brief in support of his summary judgment
motion (filing 7) with handwritten notations on the documents. There is also a one-
page handwritten note addressed to the undersigned which states, “This packet of
info came yesterday to Devin. Not too pertinent to his being classified
“DANGEROUS” by the therapist Dr. Mary Paine.” (Filing 10 at CM/ECF p. 1.)

       It appears that these documents were filed by someone else other than
Petitioner based on the language used in the note and the return address listed on
the envelope used to mail the materials. (See id. at CM/ECF pp. 1, 20.) Moreover,
the documents are not signed as required by Federal Rule of Civil Procedure 11.
Accordingly, the court will not consider these documents as filed in response to
Respondent’s summary judgment motion and will remind Petitioner that he has
until October 9, 2020 to file a brief in opposition to Respondent’s summary
judgment motion.

      As set forth in this court’s progression order, “Petitioner may not submit
other documents unless directed to do so by the court.” (Filing 3.) Thus, to be
  8:19-cv-00548-RGK-PRSE Doc # 11 Filed: 08/31/20 Page 2 of 2 - Page ID # 74




clear, Petitioner must only submit a brief in opposition to Respondent’s motion for
summary judgment which must be originally signed by Petitioner by October 9,
2020.

       IT IS THEREFORE ORDERED that:

       1.    The court will take no action on Petitioner’s correspondence (filing
10).

     2.    Petitioner has until October 9, 2020 to file a brief in opposition to
Respondent’s Motion for Summary Judgment.

       Dated this 31st day of August, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                         2
